          Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


MICHAEL AMATO,
JOY MONSANTO,
50's LOUNGE, LLC,                              :               CV_______________________
       Plaintiffs,
                                               :
v.                                             :
                                               :
MAYOR JUSTIN ELICKER,
MAYOR'S REPRESENTATIVE,
GOVERNOR NED LAMONT
                                               :
        Defendants.                            :               April 3, 2020

                                           COMPLAINT

     1. This is an action that demonstrates the vital need, even in these unprecedented times, to

        scrutinize the motives and rationales given by leaders who ask for public sacrifices of

        civil liberties. It is also an action for declaratory and injunctive relief and money

        damages alleging defamation, invasion of privacy by false light, violations of

        CONSTITUTIONAL RIGHTS, intentional infliction of emotional distress, and reckless

        infliction of emotional distress against the Defendants for their campaign of defamation

        against the plaintiffs and their restaurant business. The plaintiffs seek money damages as

        to each defendant.

                                             PARTIES

        2. The Plaintiff Joy Monsanto is an adult resident of the State of Connecticut.

        3. The Plaintiff Michael Amato is an adult resident of the State of Connecticut.

        4. The Plaintiff 50's Lounge, LLC (hereinafter "50's Lounge"), is a business

            incorporated, operating, and located in the State of Connecticut.




                                                   1
  Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 2 of 13



5. Defendant Mayor Justin Elicker was at all times relevant to this Complaint, and he

   remains, an adult resident of the State of Connecticut and the mayor of the City of

   New Haven. He is sued in his individual and official capacity

6. Defendant Mayor's Representative who Sent Blurred Photo to WTNH was at all times

   relevant to this Complaint, and remains, an adult resident of the State of Connecticut

   and a member of the Mayor's Office, and is sued in his individual and official

   capacity.

7. Defendant Ned Lamont is the government of the state of Connecticut and is sued in

   his individual and official capacity.

8. Jurisdiction of this Court is invoked under the provisions of §§1331, 1343(3) and

   1367(a) of Title 28 and §§1983 and 1988 of Title 42 of the United States Code.

                          FACTUAL ALLEGATIONS

      Defendants Elicker and Mayor Representative Target 50’s Lounge

9. At all times relevant to this complaint, the plaintiffs Monsanto and Amato owned and

   operated 50's Lounge.

10. For many years, the Plaintiffs have specialized in blight-busting development and

   community renewal projects. As a female of color, Monsanto confronted racism and

   adversity in opening her restaurant, 50's Lounge, in the Westville neighborhood.

11. Nevertheless, she persisted and in 2017 obtained a special exception to open a

   restaurant with a full-service liquor license, allowing her to realize her dream of

   serving chef-cooked entrees at reasonable prices while hosting local artists in an on-

   site gallery.




                                           2
  Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 3 of 13



12. Since 2017, 50's Lounge has served the community without incident or controversy

   and established a reputation for affordable fine-dining in an area once infamous for

   dereliction. The establishment has also hosted events for political opponents of the

   Defendant, Mayor Justin Elicker.

13. In March 2020, as the Coronavirus crisis began to take hold in Connecticut, the

   Plaintiffs began to consider the best course of action for their business, their

   employees, and the community they served. Following much deliberation, the

   Plaintiffs determined to fulfill their existing commitments (including a birthday party

   that had already been booked for Saturday, March 14) and then close 50's Lounge for

   business on March 15, 2020.

14. Nonetheless, on Monday, March 16, 2020, apparently following a meeting attended

   by Mayor Elicker and his staff, Plaintiff Monsanto began receiving calls from

   concerned citizens, elected officials, and newspaper reporters inquiring as to why 50's

   Lounge remained open and hosting large gatherings. Monsanto indicated to these

   callers that 50's Lounge was in fact closed and had been since March 15, a voluntary

   closure implemented to help flatten the curve of the coronavirus outbreak despite the

   fact that, at that time, gatherings of fifty people were still allowed.

15. The Plaintiffs were therefore stunned and pained on Thursday, March 20, 2020 to see

   and hear Mayor Elicker on a WTNH broadcast claim that 50's Lounge was

   endangering the health and welfare of its community and customers by breaking the

   new law regarding crowd sizes being limited to no more than ten people (hereinafter

   "the ten-person order").




                                          3
  Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 4 of 13



16. According to the WTNH broadcast, a representative for Mayor Elicker had sent

   WTNH a photograph taken inside 50's Lounge that Elicker claimed was the impetus

   for him "to take action." The photo shown on the broadcast had the date blurred out;

   however, the Plaintiffs recognized the photo as having been taken many days earlier,

   at a party held at 50's Lounge prior to its closing and prior to the ten-person order.

17. Nonetheless, in the course of the WTNH broadcast the Mayor was seen and heard

   standing in front of City Hall and declaring that he had "just sent a police officer to

   Nica's..." and had "...complaints about 50's on Fitch..." and that he would "continue to

   highlight the business that are not complying with our orders...Call police if you see

   anyone breaking the rules...you need to cooperate to keep your customers and

   community safe."

18. Rather than rising to the opportunity to lead during a legitimate health crisis, Mayor

   Elicker instead weaponized growing fears about the pandemic to brutally attack the

   Plaintiffs' and their business in a vulnerable time, hoping to curry favor with certain

   sectors of the electorate who had opposed the Plaintiffs' establishment, while

   simultaneously seeking retribution for the Plaintiffs' support of his political rivals.

   The Defendants knew that the Plaintiffs had closed proactively on March 15, and yet

   they accused the Plaintiffs of criminal conduct in an outrageous effort to not only

   directly interfere with the Plaintiffs' business, but to cripple it entirely.

            Defendant Lamont Shuts Down Connecticut Businesses

19. On March 12, 2020, Connecticut Governor Ned Lamont issued an executive order

   banning large gatherings of 250 people or more for social and recreational events

   including community and civic events.


                                           4
      Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 5 of 13



    20. On March 16, 2020, Governor Lamont further cracked down on gatherings by

       banning all gatherings of 50 people or more. In the same order, Governor Lamont

       ordered all restaurants and bars to close their on-premises operations and limiting

       them to selling food and non-alcoholic beverages for off-premises consumption.

    21. On March 19, 2020, Governor Lamont modified his March 16th order to allow

       restaurants and bars to sell alcohol for off premises consumption provided that it was

       sold in a sealed container and that it accompanied an order of food.

    22. On March 26, 2020, Governor Lamont continued his crackdown on gatherings of

       people by banning all gatherings of people that exceeded five in number, except for

       religious and social gatherings.

Count One – Defamation as to Defendant Elicker and Defendant Mayor Representative

    23. Paragraphs 1 through 18 are incorporated herein.

    24. Defendants Elicker and Mayor Representative (hereinafter, the “Municipal

       Defendants”) had no personal knowledge that the plaintiffs were operating their

       business in violation of any laws, orders, or regulations.

    25. The Municipal Defendants knowingly made false allegations of criminal misconduct

       against the plaintiffs to all viewers of the WTNH broadcast, and has since repeated

       these defamatory statements to any number of individuals, resulting in a loss of

       reputation and business as well as the plaintiffs being viewed with suspicion by a

       number of friends and acquaintances, and suffering severe emotional distress and

       anguish.

    26. The Municipal Defendants fabricated allegations of criminal violations which caused

       irreparable injury to the plaintiffs' reputations and directly interfered with their


                                              5
       Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 6 of 13



        business. These statements alleged criminal misconduct and were thus defamatory

        per se.

     27. The Municipal Defendants’ actions were inspired by actual malice against the

        plaintiffs.

 Count Two – Intentional infliction of Emotional Distress as to Defendant Elicker and
                          Defendant Mayor Representative

     28. Paragraphs 1 through 18 and 23 through 27 of this Complaint are incorporated herein.

     29. The acts and omissions of the municipal defendants were intended to inflict emotional

        distress and were outrageous and beyond the bounds of conduct tolerated in civilized

        society.

     30. And as a direct and proximate result of the acts and omissions described herein, the

        plaintiffs Monsanto and Amato suffered extreme emotional distress.

 Count Three – Negligent Infliction of Emotional Distress as to Defendant Elicker and
                          Defendant Mayor Representative

     31. Paragraphs 1 through 18 and 23 through 30 of this Complaint are incorporated herein.

     32. The acts and omissions of the municipal defendants created an unreasonable risk of

        causing the Plaintiffs emotional distress.

     33. It was foreseeable that the acts and omissions herein described would cause the

        plaintiff to suffer severe emotional distress. The emotional distress was severe

        enough that it might, and in fact did, result in illness or bodily harm.

     34. As a direct and proximate result of the acts and omissions of the municipal defendants

        as herein described, the plaintiffs suffered great emotional distress.

Count Four – Invasion of Privacy By False Light as to Defendant Elicker and Defendant
                               Mayor Representative

     35. Paragraphs 1 through 18 and 23 through 34 of this Complaint are incorporated herein.

                                              6
       Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 7 of 13




     36. The Municipal Defendants’ acts and omissions unreasonably placed the Plaintiffs in a

         false light before the public, and the false light in which the plaintiff was placed

         would be highly offensive to a reasonable person.

     37. The Municipal Defendants had knowledge of, or acted in reckless disregard as to, the

         falsity of the publicized matter and the false light in which the plaintiffs would be

         placed by his false allegations of criminal conduct.

     38. The acts of the Municipal Defendants were intentional and were inspired by actual

         malice.

     39. The acts of the Municipal Defendants were intended to, and did, directly interfere

         with the Plaintiffs' business.

  Count Five – Violation of Constitutional Rights of Assembly as to Defendant Elicker

     40. Paragraphs 1 through 18 and 23 -39 of this Complaint are incorporated herein.

     41. Defendant Elicker’s ten-person order is an unconstitutional restriction on the

         Plaintiffs’ liberty and right to assemble under the First Amendment to the United

         States Constitution because it is neither necessary nor carefully tailored to address the

         purported public health need.

     42. Defendant Elicker’s ten-person order is an unconstitutional restriction on the

         Plaintiffs’ liberty and right to assemble under Article the First, Section 14 of the

         Connecticut Constitution because it is neither necessary nor carefully tailored to

         address the purported public health need.

Count Six - Violation of Constitutional Rights To Freedom of Association as to Defendant
                                         Elicker

     43. Paragraphs 1 through 18 and 23 through 42 of this Complaint are incorporated herein.



                                               7
  Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 8 of 13



44. Defendant Elicker’s ten-person order is an unconstitutional restriction that poses a

   substantial and undue burden on the Plaintiffs’ liberty and right to freely associate

   with her customers and her friends, thus violating the First Amendment to the United

   States Constitution.

45. Defendant Elicker’s ten-person order is an unconstitutional restriction that poses a

   substantial and undue burden on the Plaintiffs’ liberty and right to freely associate

   with her customers and her friends, thus violating the Ninth Amendment to the United

   States Constitution.

46. Defendant Elicker’s ten-person order is an unconstitutional restriction that poses a

   substantial and undue burden on the Plaintiffs’ liberty and right to freely associate

   with her customers and her friends, thus violating the Fourteenth Amendment to the

   United States Constitution.

47. Defendant Elicker’s ten-person order is an unconstitutional restriction that poses a

   substantial and undue burden on the Plaintiffs’ liberty and right to freely associate

   with her customers and her friends, thus violating the Fourteenth Amendment to the

   United States Constitution.

48. Defendant Elicker’s ten-person order is an unconstitutional restriction that poses a

   substantial and undue burden on the Plaintiffs’ liberty and right to freely associate

   with her customers and her friends, thus violating Article the First, Section 8 of the

   Connecticut Constitution.

49. Defendant Elicker’s ten-person order is an unconstitutional restriction that poses a

   substantial and undue burden on the Plaintiffs’ liberty and right to freely associate




                                         8
        Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 9 of 13



         with her customers and her friends, thus violating Article the First, Section 14 of the

         Connecticut Constitution.

  Count Seven - Violation of Constitutional Rights To Equal Protection of the Law as to
               Defendants Elicker And Defendant Mayor Representative

      50. Paragraphs 1 through 18 and 23 through 49 of this Complaint are incorporated herein.

      51. Plaintiff Joy Monsanto is a successful businesswoman of color.

      52. She and Plaintiff Michael Amato have made a successful career out of rebuilding

         blighted neighborhoods and giving back to their communities.

      53. Those communities include communities consisting primarily of individuals of color.

      54. Plaintiff Monsanto has encountered significant racially-motivated opposition against

         her personally regarding the 50’s Lounge project.

      55. The Plaintiffs have also hosted events for political opponents of Defendant Elicker.

      56. The Municipal Defendants publicly slandered and defamed the Plaintiffs because, at

         least in part, of Plaintiff Monsanto’s race and the Plaintiffs’ actions in restoring

         minority communities and supporting political opponents of Defendant Elicker.

      57. The Municipal Defendants’ actions violate the Plaintiffs’ rights to equal protection of

         the law under the Fourteenth Amendment to the United States Constitution and

         Article the First, Section 20 of the Connecticut Constitution.

Count Eight – Violation of Constitutional Rights of Assembly as to Defendant Ned Lamont

      58. Paragraphs 1 through 22 of this Complaint are incorporated herein.

      59. Defendant Ned Lamont's orders limiting the number of people who may attend a

         gathering are unconstitutional restrictions on the Plaintiffs’ liberty and right to

         assemble under the First Amendment to the United States Constitution because it is

         neither necessary nor carefully tailored to address the purported public health need.


                                                9
       Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 10 of 13



      60. Lamont's orders limiting the number of people who may attend a gathering are

         unconstitutional restrictions on the Plaintiffs’ liberty and right to assemble under

         Article the First, Section 14 of the Connecticut Constitution because it is neither

         necessary nor carefully tailored to address the purported public health need.

Count Nine – Violation of Constitutional Rights of Freedom of Association as to Defendant
                                      Ned Lamont

      61. Paragraphs 1 through 22 and 58 through 60 of this Complaint are incorporated herein.

      62. Lamont's orders limiting the number of people who may attend a gathering are an

         unconstitutional restriction that poses a substantial and undue burden on the

         Plaintiffs’ liberty and right to freely associate with her customers and her friends, thus

         violating the First Amendment to the United States Constitution.

      63. Lamont's orders limiting the number of people who may attend a gathering is an

         unconstitutional restriction that poses a substantial and undue burden on the

         Plaintiffs’ liberty and right to freely associate with her customers and her friends, thus

         violating the Ninth Amendment to the United States Constitution.

      64. Lamont's orders limiting the number of people who may attend a gathering is an

         unconstitutional restriction that poses a substantial and undue burden on the

         Plaintiffs’ liberty and right to freely associate with her customers and her friends, thus

         violating the Fourteenth Amendment to the United States Constitution.

      65. Lamont's orders limiting the number of people who may attend a gathering is an

         unconstitutional restriction that poses a substantial and undue burden on the

         Plaintiffs’ liberty and right to freely associate with her customers and her friends, thus

         violating the Fourteenth Amendment to the United States Constitution.




                                              10
     Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 11 of 13



    66. Lamont's orders limiting the number of people who may attend a gathering is an

       unconstitutional restriction that poses a substantial and undue burden on the

       Plaintiffs’ liberty and right to freely associate with her customers and her friends, thus

       violating Article the First, Section 8 of the Connecticut Constitution.

    67. Lamont's orders limiting the number of people who may attend a gathering is an

       unconstitutional restriction that poses a substantial and undue burden on the

       Plaintiffs’ liberty and right to freely associate with her customers and her friends, thus

       violating Article the First, Section 14 of the Connecticut Constitution.

Count Ten – Violation of Constitutional Rights of The Right To Pursue A Living as to
                              Defendant Ned Lamont

    68. Paragraphs 1 through 22 and 58 through 67 of the Complaint are incorporated herein.

    69. Lamont's order limiting the activities of businesses and deciding which businesses

       can remain open based on their purposes is an unconstitutional restriction that poses a

       substantial and undue burden on the Plaintiffs’ liberty and right to pursue an honest

       living, thus violating the Fourteenth Amendment to the United States Constitution.

    70. Lamont's order limiting the activities of businesses and deciding which businesses

       can remain open based on their purposes is an unconstitutional restriction that poses a

       substantial and undue burden on the Plaintiffs’ liberty and right to pursue an honest

       living, thus violating Article IV, Section 2 of the United States Constitution.

    71. Lamont's order limiting the activities of businesses and deciding which businesses

       can remain open based on their purposes is an unconstitutional restriction that poses a

       substantial and undue burden on the Plaintiffs’ liberty and right to pursue an honest

       living, thus violating Article IV, Section 2 of the United States Constitution.




                                            11
       Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 12 of 13



     72. Lamont's order limiting the activities of businesses and deciding which businesses

         can remain open based on their purposes is an unconstitutional restriction that poses a

         substantial and undue burden on the Plaintiffs’ liberty and right to pursue an honest

         living, thus violating Article the First, Section 8 of the Connecticut Constitution.

Count Eleven – Violation of Constitutional Rights of The Right To Receive Compensation
                For A Taking of Property as to Defendant Ned Lamont

     73. Paragraphs 1 through 22 and 58 through 72 of the Complaint are incorporated herein.

     74. Lamont's order limiting the activities of businesses and deciding which businesses

         can remain open based on their purposes regulates the use of private property to such

         a degree that it effectively deprives the Plaintiffs of the economically reasonable use

         of their property to the point where it deprives them of the value of their property,

         thus violating the Fifth and Fourteenth Amendments to the United States

         Constitution.

     75. Lamont's order limiting the activities of businesses and deciding which businesses

         can remain open based on their purposes regulates the use of private property to such

         a degree that it effectively deprives the Plaintiffs of the economically reasonable use

         of their property to the point where it deprives them of the value of their property,

         thus violating Article the First, Section 11 of the Connecticut Constitution.

                               Damages and Injunctive Relief

     76. As to Counts One through Four, the plaintiffs seek damages for emotional distress.

     77. As to Counts One through Four, the plaintiffs will seek punitive damages because the

         conduct at issue was either intentional or undertaken with deliberate and reckless

         indifference to the truth constituting actual malice.

     78. As to Counts Five through Eleven, the plaintiffs will seek compensatory damages.

                                              12
        Case 3:20-cv-00464-MPS Document 1 Filed 04/03/20 Page 13 of 13




WHEREFORE, the plaintiff seeks damages and injunctive relief as follows:

          A. Compensatory and economic damages in an amount deemed fair, just and

              reasonable;

          B. Statutory punitive damages;

          C. A declaratory judgment invalidating Defendant Elicker's ten-person order as

              unconstitutional and an injunction permanently staying its enforcement.

          D. A declaratory judgment invalidating Governor Lamont’s restrictions on businesses

              and gatherings as unconstitutional and an injunction permanently staying their

              enforcement.

          E. Such other relief as this Court deems fair and equitable.


                                 CLAIM FOR A JURY TRIAL

       The plaintiff claims trial by jury in this case.




                                                          THE PLAINTIFFS

                                                          By /s/ Kevin M. Smith /s/
                                                                  KEVIN SMITH
                                                                  Pattis & Smith, LLC
                                                                  383 Orange Street
                                                                  New Haven, CT 06511
                                                                  203.393.3017
                                                                  203.393.9745 (fax)
                                                                  Juris No. 427828
                                                                  Ksmith@Pattisandsmith.com




                                                  13
